            Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 1 of 48




KEVON GLICKMAN, ESQ.
KEVON GLICKMAN LAW LLC
329 W. 3rd Ave, Conshohocken, PA 19428
kevonglickman@icloud.com ;
ph: 610-761-6833
Attorney for Plaintiff: ID KG3580

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      X
     MILKCRATE ATHLETICS, INC.,                                 Civil Action No.

                                         Plaintiff,                     COMPLAINT

                            -against-

     ADIDAS NORTH AMERICA, INC.,
     and VICTOR PITRE,
     and COREY GILKE
                              Defendants

                                                      X


       Plaintiff, MILKCRATE ATHLETICS, INC. (hereinafter “Plaintiff”), by its attorney,

Kevon Glickman Law, LLC complaining of the above named Defendants ADIDAS NORTH

AMERICA, INC. and Victor Pitre (aka “Vic Lloyd”), and Corey Gilke (hereinafter

“Defendants”), alleges as follows:




                                              1
          Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 2 of 48



                                 NATURE OF THE CASE

1.   Milkcrate Athletics, created in 1996 by fashion and music impresario, Aaron

     LaCanfora (hereinafter “LaCrate”), is known in the street-wear culture as the “Cool

     Kids” label. So cool that major apparel companies including Vans, New Balance,

     and Beats by Dre have corroborated with Milkcrate, while others such as Adidas,

     Under Armour, and The Brooklyn Nets have attempted to co-opt Milkcrate’s iconic

     name and image to give their goods the “cool kids” sizzle/cache.

2.   Adidas clearly values and covets Milkcrate and evidently thinks Milkcrate is so

     cool that it is once again, knowingly, willfully, and intentionally ripping-off

     Milkcrate’s name and logo and treating whatever attendant potential fall-out and/or

     resultant lawsuit simply as a “cost of doing business.”

3.   In 2019, Milkcrate and Adidas reached an amicable settlement in the lawsuit captioned

     Milkcrate Athletics Inc. v. Adidas North America Inc., S.D.N.Y., No. 19-7513.




                                              2
                       Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 3 of 48



           4.     Two years later and it’s Déjà vu. Despite the previous out of court settlement,

                  Adidas did it again. This time, through the release of not one (1), not two (2), but

                  three (3) “Milkcrate” sneakers.




                                                                Sneaker #2: Vic Lloyd x adidas Forum Low “Chicago
Sneaker #1: Vic Lloyd x adidas Superstar
   - Features a milkcrate w/ record on and circular text        Works Harder”
                                                                   - Features a milkcrate w/ basketball on and
      on Adidas superstar sneaker
   - Release date 2/5/2020                                            circular text on Adidas Forum Low sneaker
                                                                   - Release date 10/24/2020




                         Sneaker #3: Vic Lloyd x adidas Forum Low
                            - Features a milkcrate w/ basketball and circular text on Adidas Forum
                               Low sneaker
                            - Release date 7/3/2021

    Adidas Sales Description: “Basketball and music have a shared origin in the milkcrate.
    Designed by Vic Lloyd, these adidas Superstar shoes represent the spirit of the crate diggers
    and DJs that call Chicago home.”



                                                            3
           Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 4 of 48




5.    This is an action at law and in equity for copyright and trademark infringement and

      false designation of origin arising under 17 U.S.C. §§ 501 et seq., the Trademark Act

      of 1946, 15 U.S.C. §§ 1051 et seq. (1994) ("Lanham Act") and for the related claims

      of willful and intentional infringement, dilution deceptive business practices, and

      unfair competition under the statutory and common law of New York. Plaintiff seeks

      injunctive relief to prevent Defendants from using Plaintiff’s name and registered

      trademarks and copyrights in any way and to prevent Defendants from profiting from

      Plaintiff’s goodwill and further seeks compensatory, treble, and punitive damages and

      attorneys’ fees resulting from Defendants’ infringing acts.

6.    Defendants have long been aware of Plaintiff’s rights to the registered trademarks and

      copyrights and Defendants have blatantly copied Plaintiff’s trademarks/copyrights

      literally treading on the goodwill associated with the Plaintiff and its business.

7.    Defendants are offering for sale and selling sneakers, which bear and are advertised

      and sold using confusingly similar and identical imitations of Plaintiff’s trademarks

      and copyrights.

8.    Defendants’ sneakers are not manufactured by Plaintiff, nor are Defendants connected

      to or affiliated with or authorized to use Plaintiff’s trademarks and/or copyrights

      which is causing confusion and deceiving consumers and the public regarding its

      source, while diluting the distinctive quality of Plaintiff’s marks.

9.    Adidas is well aware of the Plaintiff, LaCrate, and the Milkcrate brand due to

      previous dealings including being sued in federal court in New York City by

      Milkcrate over Adidas’ unauthorized use of the Milkcrate name and logo.

10.   Furthermore, upon information and belief, co-defendants’ and partners Vic Lloyd

      (“Lloyd”) and Corey Gilke (“Gilke) were wholesale buyers of the Milkcrate brand for

                                                4
           Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 5 of 48



      over ten years; purchasing for re-sale Milkcrate’s clothing and accessories for their

      retail store located in Chicago, Illinois.

11.   Both men, Lloyd and Gilke have full knowledge of Milkcrates brand and copyrights

      and trademarks.

12.   Despite this knowledge, Defendants deliberately continue to infringe upon

      Milkcrate’s copyright and trademark through the sales of sneakers bearing the

      Milkcrate logo even going so far as to threaten LaCrate with violence after LaCrate

      asked them to stop selling the infringing sneakers.

13.   Defendant Adidas is guiding Lloyd and Gilke and using the size and strength of its

      company to financially back and use its market dominance to take advantage of a

      smaller company and is willfully infringing upon Plaintiff’s work.

14.   Adidas desires to control and dominate the youth and streetwear market and is

      arrogantly acting as if this blatant infringement is simply a cost of doing business and

      is exploiting the Plaintiff’s work without providing proper credit nor compensation

      for the use of the designs he created and owns.

                                JURISDICTION AND VENUE

15.   This Court has jurisdiction over the subject matter of this action pursuant to 15 U.S.C.

      § 1121 and 28 U.S.C. §§ 1331, 1338(a), 1338(b), and pursuant to the principles of

      supplemental jurisdiction under 28 U.S.C. § 1367.

16.   Additionally, pursuant to 28 U.S.C. §1332, this Court has subject-matter jurisdiction

      due to the parties being citizens of different states and the amount in controversy

      exceeding the value of $75,000.

17.   Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and (c) in that a

      substantial part of the events and damages giving rise to the claim occurred in this


                                                   5
            Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 6 of 48



      district and the Defendants contacts are sufficient to be subject to personal jurisdiction

      in this district as Defendants regularly transact business within the State, the

      Defendants have manufactured or distributed products used or consumed within this

      State in the ordinary course of trade, and the Defendants are causing substantial

      confusion and deception among consumers in New York resulting in irreparable injury

      to Plaintiff’s valuable reputation, goodwill, trademark, name and other intellectual

      property assets in New York.

18.   For those Defendants primarily based outside of New York, given their willful and

      knowing exploitation of the infringing work in New York and their numerous and

      continuing business dealings in New York, each could reasonably anticipate being

      sued in a court in the United States, and specifically, in New York.


                                            PARTIES

19.   At all relevant times herein, Plaintiff Milkcrate Athletics, Inc. has been and remains a

      domestic corporation organized and existing under the laws of the State of New York,

      with its principal place of business located in New York City.

20.   Upon information and belief, at all relevant times herein, Defendant Adidas North

      America, Inc. has been and remains an Oregon corporation organized and existing

      under the laws of the State of Oregon, with a principal place of business at 5055

      North Greeley Avenue, Portland, Oregon 97217. Adidas regularly conducts business

      in New York City.

21.   Upon information and belief, at all relevant times herein, Defendant Vic Lloyd has

      been a clothes and accessory buyer in the city of Chicago, first working for the famous

      store “Leaders” in Chicago, where Lloyd bought Milkcrate products from LaCrate for

      re-sale to Leaders’ customers for over ten years.

                                                6
           Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 7 of 48



22.   Upon information and belief, Lloyd now owns and operates his own store called “ Fat

      Tiger Workshop”. Fat Tiger Workshop is a street-wear retail destination and creative

      hub, with a principal place of business at 836 N. Milwaukee Ave, Chicago, Illinois

      60642.

23.   Upon information and belief, at all relevant times herein, Defendant Corey Gilke is the

      owner of the Leaders store, stocking men’s streetwear, with a principal place of

      business at 1152 W. Madison Street, Chicago, Illinois.

                   FACTS COMMON TO ALL CLAIMS FOR RELIEF

24.   Plaintiff Milkcrate Athletics, is a long established, trend-setting streetwear and youth

      sportswear apparel company that has successfully positioned itself in the market of

      fashion for lifestyle apparel and footwear.

25.   Since 1996, Plaintiff has designed, manufactured, marketed and sold, its street-wear,

      sportswear and other lifestyle apparel (including but not limited to shirts and hats)

      with distinctive designs under the trademark MILKCRATE ATHLETICS.




26.   Since March 2006, Plaintiff has also utilized the trademark MILKCRATE for athletic


                                               7
           Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 8 of 48



      footwear/sneakers in conjunction with several major athletic companies.




Milkcrate & Medicom Toy Company
collaboration




                                             8
           Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 9 of 48



                               THE “MILKCRATE” TRADEMARKS
27.   Plaintiff is the owner of multiple federal and international trademark registrations,

      which are incontestable and which Milkcrate uses exclusively and continuously to

      advertise, promote and sell its goods in interstate commerce, including:

          a. the federal trademark registration for the word mark MILKCRATE, Reg. No.

             4,768,355, issued by the United States Patent and Trademark Office (“PTO”)

             on December 25, 2001, in International Class 25 for "clothing, namely t-

             shirts,

             sweatshirts, hats, headwear, jackets, jeans, pants”;
          b. the federal trademark registration for the word mark MILKCRATE

             ATHLETICS,Reg. No. 2,522,377 issued by the PTO on December 25, 2001,

             for "clothing,

             namely t-shirts, sweatshirts, hats, headwear, jackets, jeans, pants”;
          c. the federal trademark registration for the design:




             Reg. No. 2, 573,353 in class 25 for “clothing, namely t-shirts, sweatshirts, hats,

             headwear jackets, and jeans.


         d. the federal trademark registration for the design:




                                                 9
           Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 10 of 48




                 Reg. No. 2,717,445, in class 25 for “clothing namely t-shirt, sweatshirts, hats,

                 jeans, and shirts”;

          e. the federal trademark registration for the mark MILKCRATE Reg. No. 3,608,409,

              issued by the PTO on April 21, 2009, for “basketball sneakers”; and

          f. the federal registration for the mark and design “Milkcrate Athletics

              NYC/SURFACE DIVISION”, Reg. No. 3,817,037,




                  in Class 25 for “clothing, namely, T-shirts, sweatshirts, hats, jeans, and

                  shirts.” The design part of the mark prominently features the depiction of a

                  milkcrate; (collectively the “Milkcrate Trademarks”).


28.   Plaintiff has continuously and exclusively used its Milkcrate Trademarks in commerce

      in conjunction with the sail of clothing and accessories continually since 1996 (25

      years). As such, Plaintiff’s products have become increasingly well-known in the

      basketball community, fashion industry, punditsof hip hop (rap) music, and to mass

      consumers in general.




                                               10
           Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 11 of 48



29.   Additionally, since the inception of the Milkcrate brand of products, Plaintiff has

      invested substantial time, money, resources and hard work to ensure that Plaintiff

      offers high quality goods to customers and as such Milkcrate has established

      substantial goodwill in New York, throughout the United States, Europe, Asia and

      other parts of the world.

30.   Through hard work and significant investment into the quality of its goods, the

      Milkcrate brand has continued to grow in prosperity, respect, and recognition.

      Plaintiff’s Milkcrate products have garnered the attention of media outlets and retail

      stores around the world, and its goodwill and reputation have led to branding

      partnerships with high end specialty brands such as (see below), Vans sneakers, New

      Balance sneakers, Beats by Dre (headphones and audio equipment), and HBO’s “The

      Wire” (media).




                                               11
           Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 12 of 48



31.   Through Plaintiff’s continuous and exclusive use of the Milkcrate trademarks and

      copyrights, Plaintiff has established incontestable ownership rights of the Milkcrate

      logo and holds the exclusive right to use the design in interstate commerce in

      connection with the sale of clothing and footwear/sneakers.

                                   MILKCRATE’S COPYRIGHTS

32.   Plaintiff is the copyright owner of the following Milkcrate Athletics logos:




VA 1-261-139                                 VA 1-283-374                            VA 1-318-150




      VAu 406-783


                                                                           VAu 407-224




                                               12
            Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 13 of 48



33.   These copyright registrations provide Milkcrate with the exclusive rights to print,

      display, distribute, and perform the work. Additionally, Plaintiff has the exclusive rights

      to publish and transmit the work online.

34.   Use of this original work on products in an identical manner that are not associated with

      Milkcrate Athletics is a violation of the Plaintiff’s exclusive rights associated with the

      copyright and Defendant’s use of this copyright on their own goods (3 types of sneakers

      bearing the Milkcrate logo) without the permission of the Plaintiff is copyright

      infringement.

                                         MILKCRATE’S HISTORY

35.   Aaron LaCanfora (“LaCrate”), owner and creator of Milkcrate Athletics, was born in

      Baltimore, MD in 1975.




      Milkcrate Athletics – the brain child of
      Aaron LaCrate


36.    LaCrate, with the help of his father started the first skateboard shop in Baltimore City

       in 1985 at the age of ten years old, where he sold skateboards, music mixtapes of his

       own creation, and early hand-designed tee shirts which evolved into Milkcrate

       Athletics. https://www.youtube.com/watch?v=J9tsYe7UjTo

37.   Long before Pharrell Williams became the creative director for Adidas originals and
                                                 13
            Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 14 of 48



      Kanye West and Adidas created “Yeezy’s”, LaCrate received his first trademark for

      Milkcrate Athletics.




 Pharrell with partner from NERD wearing               Kanye West and Aaron LaCrate
 Milkcrate t-shirt.                                    brainstorming.




Aaron LaCrate (wearing Milkcrate t-shirt) DJ’ing for Kanye West. https://vimeo.com/41124360



38.   Since its inception and trademark registration, LaCrate and his brand have been sought

      after by high profile rappers, musicians, and taste-makers as one of the most

      authentic street fashion brands - blending the cultures of music and fashion into a
                                                14
           Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 15 of 48



      seamless symbol of music, basketball, and athletics.

              https://vimeo.com/240326956
              https://www.youtube.com/watch?v=6usWnVUbCXg
              https://vimeo.com/88722944
              https://www.youtube.com/watch?v=fgKZVTF1NM0
              https://baltimore.cbslocal.com/2017/10/11/aaron-lacrate-exhibit/
              https://www.vice.com/en/article/nevv5m/aaron-lacrates-lil-crizzle-tape-brings-
              baltimore- and-the-dmv-together
              https://www.wmar2news.com/news/region/baltimore- city/exhibition-to-explore-
              highlandtown-s-history-with-skateboarding-and-graffiti- culture

39.   In 1999, Milkcrate Athletics began sponsoring numerous music shows and concerts

      for the most popular rap artists in the world, including but not limited to:

      Eminem




      Run-DMC                                                A Tribe Called Quest




                                                15
     Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 16 of 48



Rakim                                                       Wu-Tang Clan




                                       Outkast




All of whom have worn and endorsed Milkcrate’s distinct trademarked clothing.

These events and pairings have been covered and featured in the most influential

magazines, websites and blogs in the world.


                                        16
           Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 17 of 48




40.   Milkcrate Athletics has produced, styled, designed, remixed, and collaborated with

      such other world-renowned artists and creators, including Jay Z, Blur, Gorillaz,

      Madonna, Mark Ronson, Bun B, Mobb Deep, Lily Allen, Lana Del Rey and Kanye

      West.

              https://www.youtube.com/watch?v=Fl8v0blfI0E
              http://www.mtv.com/news/1662714/jim-jones-everybody-jones/
              https://www.interscope.com/music/miles-away-remixes/miles-away-aaron-lacrate-
              samir-b-more-gutter-remix
              https://www.youtube.com/watch?v=S37YR1rpFjM
              https://www.thefader.com/2016/03/21/tate-kobang-aaron-lacrate-aint-a-damn-thing-
              change
              https://www.clashmusic.com/features/clash-dj-mix-aaron-lacrate)


41.   These collaborations with some of the most popular names in music and pop-culture

      have helped establish LaCrate into a well-known DJ, producer, remixer, promoter,

      designer, distinguished owner of the Milkcrate Athletics brand, and most importantly

      friend and confidant to music stars and fashion tastemakers. Through these

      collaborations, LaCrate has pushed Milkcrate into a respected brand among those

                                               17
           Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 18 of 48



      within the industry.

42.   Certain partnerships such as the relationship with the rapper, “Schoolboy Q” has led to

      Milkcrate clothing being featured in magazines and music videos that have over 1

      billion views of the Milkcrate trademarked logo. The popularity of collaborations such

      as this one, lead to the featured products being highly desired by the “Cool Kids.”

              https://www.youtube.com/watch?v=_L2vJEb6lVE
              https://www.youtube.com/watch?v=rEMsjeq43_U
              https://www.youtube.com/watch?v=8zo9VTJUVWc
              https://www.youtube.com/watch?v=KnnYiW5dnhQ)




                                               18
          Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 19 of 48



43.   Furthermore, the Milkcrate brand continues to be featured by some of the world’s

      biggest stars. Billie Eilish, one of the most popular American singers today, posted a

      magazine cover photo to her Instagram sporting the Milkcrate Athletics bucket hat.

      The Instagram photo, posted in 2018, generated over 1 million likes. Other superstars

      have been pictured wearing and supporting the Milkcrate brand over the years,

      increasing the popularity of the brand worldwide.




                                                            Billie Eilish, seven time Grammy Award winner,
                                                            two time American Music Award winner, and
                                                            two time MTV European Music Awards winner,
                                                            wearing the Milkcrate logo in an Instagram post.




                                                          Aaron LaCrate in the studio producing with Lana
                                                          Del Rey, winner of 2012 Brit Award for
                                                          International Breakthrough Act, 2013 winner of
                                                          Brit Award for Internatational Female solo
                                                          Artist, and six-time Grammy nominee.




                                              19
              Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 20 of 48




          Jay-Z wearing Milkcrate’s King of New York t-shirt in his film “Fade to Black”.




Damon Albarn & Blurr.                                       Paul McCartney & Damon Albarn at British
                                                            Awards.


                                                 20
Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 21 of 48




       Milkcrate & Mobb Deep music and clothing collaboration.




                                    Marc Ronson, British-American music producer. 7
                                    time Grammy Award Winner, Academy Award
                                    Winner and Golden Globes winner, known for his
                                    work with Amy Winehouse, Adele, Lady Gaga, Lily
                                    Allen, Miley Cyrus, and Bruno Mars, among others.




                               21
           Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 22 of 48




                                  Swizz Beatz and Aaron LaCrate.




Aaron LaCrate, Bun B, and ASAP Rocky.



 44.   Because Milkcrate Athletics has been and remains the clothing of choice for so many

       popular contemporary artists, the trademarked and copyrighted Milkcrate logo and

       symbol remains at the epicenter of cultural authenticity, connecting pop culture,

       sports, and street-wear.

            DEFENDANTS LLOYD AND GILKE AND THE INFRINGING SNEAKERS
                                                 22
           Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 23 of 48




45.   Upon information and belief, LaCrate sold merchandise and apparel to Defendants Vic

      Lloyd and Corey Gilke for resale at the Chicago store Leaders. Defendants sold these

      clothes in Leaders for a period of over ten years. There is an abundance of email

      correspondence to prove this as well as messages showing threats of violence directed

      at LaCrate.




46.   After purchasing clothing and apparel from LaCrate for over a period of ten years,

      Vic Lloyd now owns and operates his own store “Fat Tigers Workshop” in Chicago,

      Illinois and began to use LaCrate’s Milkcrate design on his own t-shirts and sold them

      using this infringing logo:



                                               23
          Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 24 of 48




47.   The above design on Lloyd’s shirt is basically a rip off of Milkcrate’s designs that are

      copyrighted and trademarked like the Milkcrate logo that is featured on all of

      Milkcrate’s own clothing, featured below:




48.   Most importantly, Vic Lloyd and Adidas’ most senior management conspired to

      create three (3) new sneakers using LaCrate’s identical Milkcrate design on the

      tongue of the shoes.




                                               24
                  Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 25 of 48




Sneaker #1: Vic Lloyd x adidas    Sneaker #2: Vic Lloyd x adidas             Sneaker #3: Vic Lloyd x adidas
Superstar                         Forum Low “Chicago Works                   Forum Low
                                  Harder”


                          DEFENDANT ADIDAS AND THE INFRINGING SNEAKERS
       49.   Defendant Adidas, is well aware of Milkcrate Athletics and is familiar with Milkcrates

             unique presence in the world of fashion, music, and athletics for over 25 successive

             and continuous years.

       50.   This is not the first time this has occurred between Adidas and LaCrate. In fact,

             Milkcrate has previously sued Adidas and reached an out of court settlement. A 2019
                                                      25
           Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 26 of 48



      lawsuit against Adidas filed by Milkcrate accused the company of infringing upon

      LaCrate’s trademark by creating a Brooklyn Nets T-shirt that contained the Milkcrate

      logo. This new situation involving the Adidas sneakers is analogous to the actions that

      Adidas took just a few short years ago.




51.   In early 2020, (i) Adidas collaborated with Vic Lloyd for the creation of the first

      “Chicago Plays Harder, Chicago Works Harder, Superstar Shoes.”

      “basketball and music have a shared origin in the milkcrate. Designed by Vic Lloyd,
      these adidas Superstar shoes represent the spirit of the crate diggers and DJs that call
      Chicago home.”

      https://www.adidas.com/us/chicago-plays-harder--chicago-works-harder-
      superstar-shoes/FX3464.html

52.   On October 24, 2020 (ii) Adidas and Vic Lloyd released a second collaborated

      sneaker, the “Chicago Works Harder” Forum Low. This sneaker built upon the

      previous release and once again contained the Milkcrate logo on the tongue of the

      shoe.

53.   As recently as July 1, 2021 (iii) Adidas and Vic Lloyd have collaborated for a third

      time for another “Chicago Works Harder” sneaker. This sneaker released on July 3 rd

      2021, once again contains the Plaintiffs mark on the tongue of the shoe.

      The Adidas press release: “Vic Lloyd dedicates his kicks to his first loves, music and
      basketball. A close up shot at the tongue tags shows two logos, each featuring a milk
      crate…”

      https://sneakerbardetroit.com/vic-lloyd-adidas-forum-low-fx3466-release-date/

                                                26
     Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 27 of 48




Through this statement, Adidas makes it evident that the design included on these

shoes was stolen from the Plaintiff. https://sneakerbardetroit.com/vic-lloyd-adidas-

forum-low-fx3466-release-date




                                        27
           Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 28 of 48



54.   This is a clear case of trademark and copyright infringement by the Defendants in this

      situation. Both Adidas and Vic Lloyd are well aware of Aaron LaCrate and his

      Milkcrate trademarks and copyrights. Despite this knowledge, Defendants

      collaborated with each other and willfully ripped off Plaintiff’s design.

                                  ADIDAS MANAGEMENT
55.   Adidas Management has actively been involved in attempting to rip-off LaCrate for

      the company’s own benefit. Senior Management has overseen the previous blatant

      disregard for LaCrate’s trademarks and copyrights through the use of his logo on their

      Brooklyn Nets t-shirt.

56.   This infringement occurred after LaCrate approached Adidas executives about a

      potential collaboration. Adidas management took the ideas that LaCrate had discussed

      and took the ideas for their own.

57.   Once again, Adidas is disregarding the rights associated to the Plaintiff by using the

      Milkcrate logo on sneakers. Prior to the first infringement suit, LaCrate had actively

      corresponded with Adidas senior executives Brian Foresta and Jon Wxler.

58.   The following Adidas executives are either aware of or have had direct dealings with

      the Plaintiff: Marc Dolce, Denis Dekovic, and Marc Miner. These people in charge of

      designing at Adidas are familiar with LaCrate because they were the designers at

      Adidas in charge during LaCrate’s previous lawsuit. These men are responsible for the

      “urban footwear design studio” at Adidas and therefore obviously know about LaCrate

      and his marks.

59.   Adidas is following in the footsteps of their past and again developing products that

      rip-off Plaintiff’s mark. This time, Adidas conspired with Vic Lloyd and Corey Gilke

      and teamed up with them to design these new Adidas shoes.

                                                28
                 Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 29 of 48



                             DEFENDANTS TRADEMARK INFRINGEMENT

The Eight Polaroid Factors that Determine Infringement

      60.    In order to prevail on a trademark infringement claim under the Lanham Act, a plaintiff

             must demonstrate (1) that it has a valid mark entitled to protection and (2) the

             defendant’s use of it is likely to cause confusion. Chloe v. Queen Bee of Beverly Hills,

             LLC, No. 06-CV-3140 (RJH), 2011 WL 3678802 at 3, (S.D.N.Y. Aug. 19, 2011.)

             Registration of a trademark constitutes prima facie evidence of its validity. 15 U.S.C.

             §115(a). As stated above, Milkcrate’s trademarks are incontestable.

      61.    Defendants sneakers are causing confusion with the Milkcrate brand. An eight-factor

             test set out in Polaroid Corp v. Polard Elecs. Corp. 287 F.2d 492, 495 (2d Cir. 1961)

             is used in order to evaluate the likelihood of consumer confusion. (1) The strength of

             the mark; (2) the similarity of the marks; (3) the competitive proximity of the products;

             (4) the likelihood that the senior user will “bridge the gap”; (5) evidence of actual

             confusion; (6) the junior user’s bad faith in adopting the mark; (7) the respective quality

             of the products; and (8) the sophistication of the consumers in the relevant market.

      62.    The first factor to consider is the strength of the mark. A mark’s “strength” is“crucial

             to the likelihood of confusion analysis because a plaintiff’s well-known association

             with the claimed mark “makes it much more likely that consumers will assume wrongly

             that (the plaintiff) is somehow associated with (the defendant’s product) or has

             authorized the use of its mark. Lois Sportswear, U.S.A., Inc. v. Levi Strauss & Co., 799

             F.2d 867, 873 (2d Cir. 1986). This strength depends on the mark’s “inherent

             distinctiveness” and its “acquired distinctiveness.” Virgin Enters. Ltd. v. Nawab 335

             F.3d141, 147 (2n Cir. 2003). There are four categories of marks for purposes of inherent

             distinctiveness analysis: generic, descriptive, suggestive, and arbitrary and fanciful.

                                                       29
           Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 30 of 48



      Abercrombie & Fitch Co v. Hunting World, Inc. 537 F.2d 4, 9 (2d Cir. 1976). An

      arbitrary mark applies to a common word in an unfamiliar way. Lane Capital

      Management, Inc. v.Lane Capital Management, Inc. 192 F.2d 337, 344 (2d Cir. 1999).

      Arbitrary and fanciful marks are considered inherently distinctive and are

      “automatically protected.” The Milkcrate mark is arbitrary with respect to apparel,

      streetwear, pop-culture, and basketball. Its name has led to a common meaning for the

      “cool kids” and thus, the term Milkcrate is inherently distinctive. Both Adidas and

      Milkcrate marks are strong.

63.   The second factor to analyze is the similarity of the marks. “In determining the

      similarity of marks in an infringement action, a court must examine the visual

      appearanceof each mark in the context of its use.” Jim Bean Brands Co v. Beamish &

      Crawford Ltd., 937 F.2d 729, 735 (2d Cir. 1991). The court does not consider the marks

      in the abstract, but instead evaluates their “overall impression on a consumer,

      considering the context in which the marks are displayed and the totality of factors that

      could cause confusion among prospective purchasers. Malletier v. Burlington Coat

      Factory Wearhouse Corp., 426 F.3d 532, 537 (2d Cir. 2005). As detailed above, the

      Milkcrate design that Defendant uses on its apparel are identical to the Plaintiff’s mark.

      The use of the Milkcrate design on the tongue of the shoe is indistinguishable to

      Plaintiff’s design on the tags of Milkcrate sneakers. Taken the use of the mark into

      context, it is clear that there is an identical mark that causes a likelihood of confusion

      among consumers.

64.   The third factor is the competitive proximity of the two products. The competitive

      proximity factor “concerns whether and to what extent two products compete with

      each other.” Cadbury Beverages, Inc. v. Cott Corp., 73 F.3d 474, 480 (2d Cir. 1996).


                                               30
           Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 31 of 48



      In order to assess such competition, courts evaluate “the nature of the products

      themselves and the structure of the relevant market,” by considering the channels

      through which goods are sold. Id. Both Plaintiff and Defendant sell clothing, apparel,

      and footwear, which weighs in favor of market proximity. Both the Plaintiff and

      Defendant sell apparel online and in retail stores and collaborate with other

      companies. These identical channels of trade make it impossible for a consumer who

      sees the Milkcrate design on the Adidas website to not be confused.

65.   The fourth factor to analyze is the likelihood that the senior user will “bridge the gap.”

      This term is used to describe the senior user’s interest in preserving avenues of

      expansion and entering into related fields.” C.L.A.S.S. Promotions, Inc v. D.S.

      Magazines,Inc. 753 F.2d 14, 18 (2d Cir. 1985). This requires evaluating the

      “likelihood that the prior owner will bridge the gap.” Guthrie Healthcare Sys. V.

      ContextMedia, Inc., 826 F.3d 27, 45 (2d Cir. 2016). Plaintiff’s products have gained

      popularity among the “Cool Kids” for a period of over two decades. Previous

      collaborations with national brands such as New Balance, Beats by Dre, and Vans

      indicate that the Milkcrate design is sold on a national platform competing with

      products associated with Adidas. Plaintiff’s use of the mark in commerce first

      indicates they are the senior user in this situation. Plaintiff therefore has the right to

      protect their attempts to further expansion.

66.   A fifth factor to consider is actual confusion. Plaintiff has received multiple inquiries

      from consumers, business associates, and friends wondering if Milkcrate is involved

      with the newly released Adidas sneakers.

67.   The sixth factor is the junior user’s bad faith in adopting the mark. The “bad faith”

      inquiry looks to whether the defendant adopted its mark with the intention of


                                                  31
           Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 32 of 48



      capitalizing on plaintiff’s reputation and goodwill and any confusion between his and

      the senior user’s product.” Lang v. Retirement Living Pub. Co., Inc., 949 F.2d 576,

      583 (2d Cir. 1981). There is obvious evidence of bad faith by the Defendants in this

      situation. Both Lloyd and Gilke were long-term wholesale buyers of Milkcrate

      accessories and now Adidas and Lloyd/Gilke are willfully using the Milkcrate mark

      on their sneakers, despite full knowledge that Plaintiff owned registered trademarks

      and copyrights to this mark.

68.   The seventh factor to consider is the quality of the products. The quality of an

      allegedly infringing product is relevant in two ways. If the junior user’s product is of a

      equal quality, this factor will go more to the likelihood of confusion. Savin Corp v.

      Savin Grp., 391 F.3d 439, 461 (2d Cir. 2004). Plaintiff has produced high-quality

      products that have gained the attention of national brands. These national brands have

      developed collaborations with the Plaintiff in order to use the Milkcrate logo on their

      products. As such, products that feature the Milkcrate logo, whether produced by

      Plaintiff himself or through these collaborations with national brands, are considered

      to be high value products to the consumers. Adidas is also known for making high-

      quality apparel such as clothing and sneakers. A sneaker that bears the Milkcrate logo

      on an Adidas product will most definitely lead consumers to believe that Milkcrate

      collaborated with Adidas.

69.   Finally, the eighth factor considers the sophistication of the relevant consumers. This

      factor looks to the “general impression of the ordinary purchaser, buying under the

      normally prevalent conditions of the market and giving the attention such purchasers

      usually give in buying that class of goods. Star Industries, Inc. v. Bacardi & Co Ltd.,

      412F.3d 373, 412 (2d Cir. 2005). As a general rule, “the more sophisticated the


                                                32
           Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 33 of 48



      purchaser, the less likely he or she will be confused by the presence of similar marks

      in the marketplace. Savin, 391 F.3d at 461. Sneakers and other apparel on the Adidas

      website are very similar in price to products sold on the Milkcrate Athletics webpage.

      They address certain consumers with identical preferences and interest. It would

      therefore be difficult for a customer not to be confused when they see the copyrighted

      and trademarked Milkcrate logo featured on a sneaker being sold by Adidas.

70.   Having considered the eight Polaroid factors, it is clear that Plaintiff has demonstrated

      a high likelihood of confusion. The Defendants’ actions have been, and unless

      enjoined will continue to be, in violation of federal and state law governing trademark

      infringement and unfair competition and are causing irreparable harm to Plaintiff,

      including blurring and tarnishing of its trademarks, loss of control over its reputation

      and loss of goodwill.

                             COUNT I
         TRADEMARK INFRINGEMENT IN VIOLATION OF 15 U.S.C. §1114

71.   Plaintiff repeats and incorporates by reference the allegations in paragraphs 1 through

      70, as if fully set forth herein.

72.   Plaintiff has continuously used its registered Milkcrate Trademarks in connection with

      and to identify its apparel and to distinguish said products from similar products

      offered by other companies, by prominently displaying said marks on its goods since

      1996.

73.   Defendant has infringed Plaintiff’s mark in interstate commerce by various acts,such

      as the selling, offering for sale, promoting and advertising of products, namely the

      Infringing Apparel using the terms “Milkcrate” and milkcrate designs. The

      aforementioned names and designs as used by Defendants are extremely similar, if not

      virtually identical, to Plaintiff’s registered Milkcrate Trademarks.

                                                33
            Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 34 of 48



74.   Additionally Defendants were selling the same goods offered for sale and sold by

      Plaintiff.

75.   Defendant’s use of “Milkcrate” and the milkcrate designs in connection with apparel

      and clothing is without permission or authority of the Plaintiff and said use is likely to

      cause confusion, to cause mistake and/or to deceive the consuming public.

76.   Upon information and belief, Defendants’ use of “Milkcrate” and the milkcrate design

      in connection with apparel has been made notwithstanding Plaintiff’s well-known and

      prior established rights in the registered Milkcrate Trademarks and with both actual

      and constructive notice of Plaintiff’s federal registration rights under 15 U.S.C. §

      1072.

77.   Upon information and belief, the aforesaid use constitutes willful and unlawful

      trademark infringement of the registered Milkcrate Trademarks in violation of federal

      law, including 15 U.S.C. §1114.

78.   Upon information and belief, Defendants’ infringing activities have caused and, unless

      enjoined by this Court, will continue to cause, irreparable injury and other damage to

      Plaintiff’s business, reputation and good will in its federally registered Milkcrate

      Trademarks. Therefore Plaintiff has no adequate remedy at law.

79.   Defendants have caused and is likely to continue causing substantial injury to the

      public and to Plaintiff, and Plaintiff is entitled to injunctive relief and to recover

      Defendants’ profits, actual damages, enhanced profits and damages, costs, and

      reasonableattorneys' fees under 15 U.S.C. §§ 1114, 1116 and 1117.

                              COUNT II
      FALSE DESIGNATION OF ORIGIN IN VIOLATION OF 15 U.S.C. §1125(a)

80.   Plaintiff repeats and incorporates by reference the allegations in paragraphs 1 through

      79.
                                                 34
             Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 35 of 48



81.   Plaintiff has exclusively used the Milkcrate Trademarks for over twenty-five (25)

      years and has established ownership in the Milkcrate Trademarks and the exclusive

      right to use the Milkcrate Trademarks in interstate commerce in connection with

      clothing and sneakers.

82.   Defendants’ use of the name “Milkcrate” and milkcrate designs in connection with

      clothing and apparel constitutes a false designation of origin and a false or misleading

      description and representation of fact in interstate commerce which is likely to cause

      confusion and mistake, and is likely to deceive as to the affiliation, connection and/or

      association of Defendants with Plaintiff and is likely to mislead consumers to believe

      that the Defendants’ products, specifically the Infringing Apparel, are sponsored,

      approved or somehow associated with Plaintiff.

83.   By reason of the foregoing, the trade and public are likely to be and will continueto be

      confused, misled, or deceived, and Plaintiff has, is now, and will continue to suffer

      irreparable injury to its goodwill and reputation for which it has no adequate remedy at

      law.

84.   Upon information and belief, Defendants have intentionally and knowingly adopted

      and used a name, mark, or false designation of origin likely to cause confusion in the

      marketplace as to the source, origin, or sponsorship of the goods offered for sale and

      sold by the Defendants.

85.   By virtue of the foregoing, Defendants’ acts are in violation of Section 43(a) of the

      Lanham Act, 15 U.S.C. § 1125(a).

86.   Defendants’ acts are causing and continue to cause Plaintiff irreparable harm in the

      nature of loss of control over its reputation and loss of substantial consumer goodwill.

      The irreparable harm to the Plaintiff will continue, without any adequate remedy at

                                                35
           Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 36 of 48



      law, unless and until Defendants’ unlawful conduct is enjoined by this Court.

87.   Upon information and belief, Defendants are using the marks “Milkcrate” and the

      milkcrate design in connection with the sale and advertising of the Infringing Apparel

      willfully and with knowledge that said names, and symbols are false, misleading, and

      deceptive, and with the intent to unfairly compete with Plaintiff.

88.   Defendants’ conduct has caused, and is likely to continue causing, substantial injury to

      the public and to Plaintiff, and Plaintiff is entitled to injunctive relief and to recover

      Defendant's profits, actual damages, enhanced profits and damages, costs, and

      reasonable attorneys' fees pursuant to 15 U.S.C. §§ 1125(a), 1116 and 1117.

                             COUNT III
            NEW YORK COMMON LAW TRADEMARK INFRINGEMENT

89.   Plaintiff repeats and re-alleges each of the allegations set forth in paragraphs 1 through

      88 above as though fully set forth herein.

90.   Plaintiff has been using the Milkcrate Trademarks since 1996, and some since 2006,

      both in New York State and internationally to identify and signify it as the source of

      its goods and services.

91.   Through Plaintiff’s extensive and continuous use and publicity the Milkcrate

      Trademarks have become well-known in New York state and beyond and have earned

      tremendous goodwill among New Yorkers and among individuals located around the

      world.

92.   Defendants’ use of the Milkcrate Trademarks, without the authorization or consent of

      Plaintiff, in connection with its Infringing Apparel, constitutes a use in commerce that

      is likely to cause confusion and mistake and to deceive consumers as to the source or

      origin of the Plaintiff’s goods such that consumers may believe that Defendants’

                                                 36
           Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 37 of 48



      goods are sponsored by, endorsed by, approved by, licensed by, authorized by, or

      affiliated or connected with Plaintiff.

93.   By virtue of the foregoing, Defendants have infringed and continue to infringe upon

      the Milkcrate Trademarks.

94.   Upon information and belief, Defendants have intentionally and knowingly adopted

      and used a name, mark, or false designation of origin likely to cause confusion in the

      marketplace as to the source, origin, or sponsorship of the goods offered by

      Defendants.

95.   Defendants’ acts are causing and continue to cause Plaintiff harm in the nature of lost

      sales.

96.   Defendants’ acts are causing and continue to cause Plaintiff irreparable harm in the

      nature of loss of control over its reputation and loss of substantial consumer goodwill.

      The irreparable harm to the Plaintiff will continue, without any adequate remedy at

      law, unless and until Defendants’ unlawful conduct is enjoined by this Court.

                               COUNT IV
           VIOLATION OF NEW YORK GENERAL BUSINESS LAW § 360-1

97.   Plaintiff repeats and re-alleges each of the allegations set forth in paragraphs 1 through

      96 above as though fully set forth herein.

98.   Defendants’ use of “Milkcrate” and milkcrate designs, despite Plaintiff’s exclusive use

      and rights in the distinctive Milkcrate Trademarks have injured and will continue to

      injure Plaintiff’s business reputation and have diluted and tarnished and will continue

      to dilute the distinctive quality of Plaintiff’s strong and distinctive Milkcrate

      Trademarks marks by blurring the identity between the Plaintiff’s Milkcrate

      Trademarks and its goods or otherwise lessening the capacity of Plaintiff’s Milkcrate

                                                 37
            Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 38 of 48



       Trademarks to exclusively identify Plaintiff and its goods and/or by tarnishing the

       positive associations represented by Plaintiff’s Milkcrate Trademarks.

99.    Defendants’ actions are in violation of New York General Business Law section 360-1

       and are causing and continue to cause Plaintiff irreparable harm in the nature of loss of

       control over its reputation and loss of substantial consumer goodwill. This irreparable

       harm to Plaintiff will continue, without any adequate remedy at law, unless and until

       Defendants’ unlawful conduct is enjoined by this Court.

                                  COUNT V
                DECEPTIVE ACTS AND PRACTICES UNDER NEW YORK
                         GENERAL BUSINESS LAW § 349

100.   Plaintiff repeats and re-alleges each of the allegations set forth in paragraphs 1 through

       99 above as though fully set forth herein.

101.   Defendant’s use of the “Milkcrate” name and milkcrate designs constitutes an

       unlawful and deceptive act and practice in connection with advertising, promotion,

       marketing, distribution, and sale of goods in New York.

102.   Defendants’ acts, misbranding its goods and misleading consumers, have resulted in

       and will continue to cause confusion and deception of the public in violation of New

       York General Business Law § 349, et seq.

103.   Defendants’ wrongful conduct has caused and will continue to cause irreparable harm

       and injury to Plaintiff. This irreparable harm will continue, without any adequate

       remedy at law, unless and until Defendants’ unlawful conduct is enjoined by this

       Court.

104.   Upon information and belief, Defendants’ deceptive trade practices are willful,

       intentional and egregious, justifying statutory and treble damages in an amount to be

       determined at trial, as well as an award of attorneys fees’ under New York General
                                                 38
            Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 39 of 48



       Business Law § 349(h).

                                   COUNT VI
                         COMMON LAW UNFAIR COMPETITION

105.   Plaintiff repeats and re-alleges each of the allegations set forth in paragraphs 1 through

       104 above as though fully set forth herein.

106.   Defendants’ use of “Milkcrate” and milkcrate designs as a source identifier and

       trademark, without the authorization or consent of Plaintiff in connection with its

       goods is likely to cause confusion and mistake and to deceive consumers as to the

       source, origin, sponsorship or affiliation of Defendants’ goods and constitutes trade

       name and trademark infringement, unfair competition and misappropriation of

       Plaintiff’s goodwill and reputation in violation of the laws of the State of New York.

107.   Upon information and belief, Defendants have adopted and used “Milkcrate” and the

       milkcrate designs as a trade name and trademarks in bad faith with the intent to trade

       off of Plaintiff’s goodwill. Defendants adopted and continued to use this name with

       knowledge of Plaintiff’s many years of exclusive use of its Milkcrate Trademarks.

       Despite this knowledge and the fact that Defendants could provide goods and services

       under another name, it decided instead to misappropriate Plaintiff’s name and use it as

       its own.

108.   Defendants’ acts are causing and continue to cause Plaintiff irreparable harm in the

       nature of loss of control over its reputation, and loss of substantial consumer goodwill.

       This irreparable harm to Plaintiff will continue, without any adequate remedy at law,

       unless and until Defendants’ unlawful conduct is enjoined by this Court.

                              COUNT VII
                  COPYRIGHT INFRINGEMENT – 17 U.S.C. . § 501, et seq.

109.   Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

                                                 39
            Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 40 of 48



       through 108, as fully set forth herein.

110.   Defendants’ reproduction, distribution, and promotion of the Milkcrate’s copyrighted

       logos and designs continues to this day.

111.   Defendants have neither requested permission nor compensated Plaintiff for the use

       of Plaintiff’s copyrighted work, even though Defendants received money and other

       substantial benefits from Plaintiff’s logos and designs.

112.   Defendants’ reproduction, and distribution of the copyrighted Milkcrate logo and

       their authorizing others to do the same, infringes Plaintiff’s exclusive rights under

       United States Copyright Act, 17 U.S.C. § 501, et seq.

113.   Defendant’s conduct in infringing the Milkcrate copyrighted logos and designs is

       knowing and willful.

114.   As a direct and/or proximate cause of Defendants’ wrongful conduct, Plaintiffs have

       been irreparably harmed, suffered (and continued to suffer) damages, and Defendants

       have profited in an amount to be determined at trial.


                        COUNT VIII
   INFRINGEMENT OF COPYRIGHT CLAIM FOR STATUTORY DAMAGES

115.   Plaintiff repeats and realleges every allegation contained in paragraphs 1 through

       114, as though fully set forth herein.

116.   Defendant infringed Plaintiff’s exclusive copyright in the Milkcrate copyrighted

       logos and designs when they copied the logos and designs on their sneakers. Such

       copying was wholly unauthorized. Defendants did not acquire any consent, authority,

       approval, or license from Plaintiff as the owner of the copyrighted work. By virtue of

       the Defendants’ commercial exploitation of this unauthorized copying, the

       Defendants have realized illegal revenues.


                                                  40
             Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 41 of 48



117.    As a direct and proximate result of Defendants’ infringement on Plaintiff’s exclusive

        copyright of the Milkcrate copyrighted logos and designs, Plaintiff has suffered

        significant damages, which are continuing in nature and will likely continue in the

        future.

118.    Pursuant to 17 U.S.C. § 504(c), Plaintiff is entitled to statutory damages


                             COUNT IX
       “REVERSE PASSING OFF” UNDER THE LANHAM ACT § 43(a), 15 U.S.C. § 1125(a)


119.    Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

        through 118, as though fully set forth herein.

120.    The Defendants have appropriated and copied the original expression of the

        Milkcrate copyrighted logos and designs without consent, credit, or compensation by

        using the logo on their sneakers.

121.    As a result, members of the public have been deceived and/or confused into believing

        that these sneakers are the independent creation of the Defendants. Plaintiff is

        seriously and significantly injured by such deception and misattribution, in that it

        negatively impacts their ability to distribute, market, and otherwise avail themselves

        to the Milkcrate copyrighted logos and designs and they are not able to further their

        career aspirations with the same opportunity as without the infringement.

122.    By engaging in the wrongful conduct described herein, Defendants have violated

        Section 43(a) of the Lanham Act, 15 U.S.C. § 1125 (a) for Reverse Passing Off.

        Defendants have engaged in the conduct described herein with fraudulent intent and

        with actual knowledge of the harm being caused to Plaintiffs by such wrongful

        conducts/acts; as such, this exceptional case merits an ward of treble damages and

        attorneys’ fees against Defendants.

                                                  41
            Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 42 of 48



123.   Defendants’ aggregate acts and conduct have caused, and will continue to cause, the

       Plaintiff significant and irreparable injury that cannot be adequately compensated or

       measured in damages. Plaintiffs have no adequate remedy at law and will suffer

       immediate and irreparable loss, damage, and injury unless the Defendants are

       restrained and enjoined from continuing to engage in such wrongful conduct.

                                   COUNT X
                               UNJUST ENRICHMENT

124.   Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

       through 123, as though fully set forth herein.

125.   By reason of the foregoing acts, Defendants have become unjustly enriched at the

       expense of Plaintiffs by failing to license the right to use the Milkcrate copyrighted

       logos and designs and by realized monetary gain from their unauthorized use of the

       copyrighted logos and designs.

126.   Defendants have been unjustly enriched in an amount which cannot be precisely

       determined at this time but will be ascertained through proof at trial.

                                  COUNT XI
                               DEMAND OF ACCOUNTING

127.   Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

       through 126, as though fully set forth herein.

128.   As demonstrated herein, Plaintiff has an economic interest in all of the money that is

       generated from the distribution and any other exploitation of the Milkcrate

       copyrighted logos and designs in that they are the copyright owner of the logos and

       designs and have never granted Plaintiffs permission to use their copyrighted work.

       Moreover, Plaintiff has an economic interest in any future exploitation of the

       Milkcrate logos and designs and any royalties which result from any such future


                                                 42
            Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 43 of 48



       exploitation.

129.   Plaintiff is informed and believes that Defendants have generated an undetermined –

       yet substantial – amount of money, due to the commercial success of the infringing

       sneakers through sales, distribution, promotion, circulation, and other forms of

       exploitation.

130.   The amount of money/proceeds due from Defendants is unknown to Plaintiff and

       cannot be ascertained without an accounting of all the Defendants’ financial records

       related to the infringing sneakers.

131.   As a result of Defendants’ actions, Plaintiff has been damaged in an amount to be

       proven at trial after an accounting has been conducted. Accordingly, Plaintiff hereby

       requests that the Court order an accounting of all of the Defendant’s financial records

       related to the infringing sneakers in order to determine the sums rightfully due to

       Plaintiff and that those sums be paid to them.



                                 COUNT XII
                       VICARIOUS COPYRIGHT INFRINGEMENT

132.   Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

       through 131, as though fully set forth herein.

133.   The reproduction, distribution, and creation of derivative works from the Milkcrate

       copyrighted logos and designs constitutes the direct infringement of the logos and

       designs and Plaintiff’s copyright thereto.

134.   Upon information and belief, the Defendants derive a direct financial benefit from

       this infringement, including without limitation revenue sharing and/or royalty

       payments for each infringing version sold.

135.   Upon information and belief, Plaintiff has the right and ability to supervise the

                                                    43
                   Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 44 of 48



             activities of those engaged in the infringement, including without limitation

             contractual rights, license agreements, and/or other artistic or approval rights.

      136.   Defendants’ acts of infringement were willful, in disregard of, and with indifference

             to, the rights of Plaintiffs.

      137.   As a result of Defendants’ acts or omissions as set forth herein, Plaintiffs have

             suffered and continue to suffer substantial damages to their business including,

             without limitation, diversion of trade, loss of profits, injury to goodwill and

             reputation, and the dilution of the value of their rights, none of which may be fully

             ascertained at this time. The Defendants have also unlawfully profited from their

             infringement, constituting actual damages not yet fully ascertainable but expected to

             be sufficiently established through discovery and trial.


                                                PRAYER FOR RELIEF

WHEREFORE, Plaintiff Milkcrate Athletics, Inc. prays that:

                    1. Defendants and all agents, officers, employees, representatives,

        successors, assigns, attorneys, and all other persons acting for, with, by, through, or

        under authority from Defendants, or in concert or participation with Defendants, and

        each of them, should be permanently enjoined, from:

                              a.       using any of the Milkcrate trademarks or copyrights, or any

       other copy, reproduction, or colorable imitation or simulation of Plaintiff's

       trademarks/copyrights on or in connection with Defendants’ goods or services;

                              b.       using any trademark, copyright, service mark, name, logo,

       design or source designation of any kind on or in connection with Defendants’ goods or

       services that is a copy, reproduction, colorable imitation, or simulation of, or confusingly

       similar to, or in any way similar to the trademarks, copyrights, service marks, names, or logos
                                                        44
            Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 45 of 48



of Plaintiff, including the Milkcrate trademarks and copyrights;

                       c.      using any trademark, copyright, service mark, name, logo, design

or source designation of any kind on or in connection with Defendants’ goods or services that is

likely to cause confusion, mistake, deception, or public misunderstanding that such goods or

services are produced or provided by Plaintiff, or are sponsored or authorized by or in any way

connected to or related to Plaintiff;

                       d.      passing off, palming off, or assisting in passing off or palming off,

Defendants’ goods or services as those of Plaintiff, or otherwise continuing any and all acts of

unfair competition as alleged in this Complaint;

                       e.      Engaging in any activity constituting unfair competition with

Plaintiff, or constituting an infringement of Plaintiff’s Milkcrate trademarks/copyrights;

and

                       f.      Registering or applying to register as a trademark, copyright,

service mark, trade name, internet domain name or any other source identifier or symbol of

origin, that is at all similar to any of the Milkcrate trademarks/copyrights, or any other mark or

name that infringes on or is likely to be confused with Plaintiff’s Milkcrate trademarks,

copyrights, or trade name.

              2. That Defendants be required to account for all inventory of merchandise

 bearing, sold or advertised using the name “Milkcrate” or a picture or drawing of a milkcrate

 that is similar to the designs that are part of the Milkcrate trademarks/copyrights;

              3. Defendants should be ordered to recall all of the Infringing Apparel and any

 other products bearing any of the Milkcrate trademarks, copyrights, or any other confusingly

 similar markor designation, which have been shipped by Defendants or under its authority, to

 any customer including, but not limited to, any wholesaler, distributor, retailer, consignor, or


                                                 45
           Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 46 of 48



marketer and also to deliver to each customer a copy of this Court's order as it relates to said

injunctive relief against Defendants;

             4. Defendants should be ordered to deliver up for impoundment and for destruction

all goods including but not limited to apparel, bags, boxes, labels, tags, signs, packages,

receptacles, advertising, sample books, promotional material, stationery or other materials in

the possession, custody, or under the control of Defendants that are found to adopt. To

infringe, or to dilute any of Plaintiff’s Milkcrate trademarks/copyrights or that otherwise

unfairly compete with Plaintiff and its product and services.

             5. That Defendants account to and pay Plaintiff for all of Defendants’ profits, gains

and sums arising from the acts of infringement and unfair competition alleged herein, including

that Plaintiff should be awarded all damages caused by the acts forming the basis of this

Complaint;

             6. Based on Defendants’ knowing and intentional use of confusingly similar

imitations of Plaintiff’s Milkcrate trademarks and copyrights, the damages award be trebled

and the award of Defendant's profits be enhanced as provided for by 15 U.S.C. § 1117(a), 17

U.S.C. § 504, and New York law;

             7. Defendants should be required to pay to Plaintiff, the costs of this action and its

reasonable attorneys' fees pursuant to 15 U.S. C. § 1117(a), and 17 U.S.C. § 505;

             8. Based on Defendants’ willful and deliberate infringement of Plaintiff’s

Milkcrate trademarks/copyrights, and to deter such conduct in the future, Plaintiff should be

awarded punitive damages; and

             9. Plaintiff has such other and further relief as this Court may deem just and

proper.




                                                46
                Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 47 of 48




Dated                                                KEVON GLICKMAN LAW, LLC
July 27, 2021
                                                     By:
                                                     Kevon Glickman, Esq.
                                                     329 W. 3rd Ave
                                                     Conshohocken, PA 19428
                                                     Tel: (610) 761-6833
                                                     E: kevonglickman@icloud.com
                                                     Attorney for Plaintiff




                                            47
Case 1:21-cv-06450 Document 1 Filed 07/29/21 Page 48 of 48




                            48
